 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RAUL GARZA,                                     No. 2:18-cv-02265 CKD P
12                       Petitioner,
13            v.                                         ORDER
14       WILLIAM SULLIVAN,
15                       Respondent.1
16

17           Petitioner is a state prisoner proceeding pro se in this federal habeas corpus action filed

18   pursuant to 28 U.S.C. § 2254. Both parties have consented to the undersigned magistrate judge

19   conducting all further proceedings in this matter. See ECF Nos. 7, 9; see also 28 U.S.C. §

20   636(c)(1).

21           Pending before the court is respondent’s motion to dismiss petitioner’s federal habeas

22   corpus application on the basis that it is barred by the statute of limitations. ECF No. 8. The

23   motion has been fully briefed. See ECF Nos. 11-13. For the reasons discussed below, the court

24   will grant respondent’s motion to dismiss.

25           I.     Factual and Procedural History

26           On March 29, 2012, petitioner entered a no contest plea to Battery of a Non-Confined

27
     1
       The current Warden of the California Correctional Institution has been substituted as respondent
28   in this action pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                                        1
 1   Person and was sentenced to 9 years in prison by the Amador County Superior Court. See ECF

 2   No. 10-1 at 1 (Judgment and Commitment Order). Petitioner did not file a direct appeal nor seek

 3   to challenge his conviction until he filed a state habeas corpus petition in the trial court on

 4   October 6, 2014.2 See ECF No. 1 at 2 (federal habeas petition acknowledging the lack of a direct

 5   appeal); ECF No. 10-2 at 6 (first state habeas petition). This petition was denied on November

 6   13, 2014. ECF No. 10-3. Over the next four years, petitioner filed a series of ten more state

 7   habeas petitions which were accurately detailed in respondent’s motion to dismiss. ECF No. 8.

 8   The court finds it unnecessary to recount the dates that each of these petitions was filed and

 9   denied because they have no impact on the federal statute of limitations as explained in more

10   detail below.

11           The instant federal habeas petition was filed on August 13, 2018. Petitioner raises equal

12   protection challenges to his sentencing enhancements based on great bodily injury to the victim

13   and petitioner’s prior strike conviction. ECF No. 1 at 5-7. Petitioner also alleges that the

14   officer’s testimony at his preliminary hearing violated the equal protection clause of the

15   Fourteenth Amendment. ECF No. 1 at 8. By way of relief, petitioner seeks to have his sentence

16   reduced by six years. ECF No. 1 at 15.

17           On October 26, 2018, respondent filed a motion to dismiss asserting that petitioner’s

18   federal habeas application was filed more than five years after the statute of limitations expired.

19   ECF No. 8 at 4. Each of petitioner’s eleven state habeas corpus petitions was lodged with the

20   court as well as the respective decisions denying relief. See ECF No. 10.
21           In his opposition, petitioner asserts that this court’s screening order of August 27, 2018

22   prevented respondent from filing a motion to dismiss.3 ECF No. 11. He also contends that the

23   one-year statute of limitations did not start until he exhausted his claims in the California

24   Supreme Court on April 25, 2018. ECF Nos. 11, 13.

25   /////

26   2
       The filing date of all state and federal habeas petitions was calculated using the prison mailbox
27   rule. See Houston v. Lack, 487 U.S. 266 (1988).
     3
       The screening order expressly permitted respondent to file a motion in lieu of an answer. See
28   ECF No. 4 at 2. This argument has no merit.
                                                         2
 1          II.     Analysis

 2          Section 2244(d) (1) of Title 28 of the United States Code contains a one-year statute of

 3   limitations for filing a habeas petition in federal court. The one-year clock commences from

 4   several alternative triggering dates which are described as:

 5                  “(A) the date on which the judgment became final by the conclusion
                    of direct review or the expiration of the time for seeking such review;
 6
                    (B) the date on which the impediment to filing ... is removed, if the
 7                  applicant was prevented from filing by such State action;
 8                  (C) the date on which the constitutional right asserted was initially
                    recognized by the Supreme Court ... and made retroactively
 9                  applicable to cases on collateral review; or
10                  (D) the date on which the factual predicate of the claim or claims
                    presented could have been discovered through the exercise of due
11                  diligence.”
12   28 U.S.C. § 2244(d)(1).

13          Petitioner’s conviction became final on May 28, 2012 following the expiration of time to

14   seek direct review by the California Court of Appeal.4 Cal. Rules of Court, Rules 1.110,

15   8.308(a); see also Mendoza v. Carey, 449 F.3d 1065, 1067 (9th Cir. 2006). Therefore, the statute

16   of limitations commenced the next day and expired one year later on May 28, 2013. See

17   Patterson v. Stewart, 251 F.3d 1243 (9th Cir. 2001) (using the anniversary date method for

18   calculating the statute of limitations). Therefore, the instant federal habeas corpus petition filed

19   on August 13, 2018 was filed more than five years late, absent any statutory or equitable tolling.

20          Under the AEDPA, the statute of limitations is tolled during the time that a properly filed
21   application for state post-conviction or other collateral review is pending in state court. 28 U.S.C.

22   § 2244(d)(2). A properly filed application is one that complies with the applicable laws and rules

23   governing filings, including the form of the application and time limitations. Artuz v. Bennett,

24   531 U.S. 4, 8 (2000). The statute of limitations is not tolled from the time when a direct appeal in

25   state court becomes final to the time when the first state habeas petition is filed because there is

26   nothing “pending” during that interval. Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).
27
     4
      Petitioner does not request any alternate start date for the statute of limitations. See 28 U.S.C. §
28   2244(d)(1).
                                                        3
 1   Moreover, the tolling provision of § 2244(d)(2) can only pause a clock not yet fully run; it cannot

 2   “revive” the limitations period once it has run (i.e., restart the clock to zero). Thus, a state court

 3   habeas petition filed after the expiration of AEDPA's statute of limitations does not toll the

 4   limitations period under § 2244(d)(2). See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.

 5   2003); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001).

 6           In the instant case, petitioner did not file any state habeas petitions until October 6, 2014,

 7   at the earliest. A state habeas corpus petition filed after the expiration of the statute of limitations

 8   does not revive it. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Therefore, as

 9   respondent points out, petitioner is not entitled to any statutory tolling while his state habeas

10   corpus petitions were pending in state court.5 Nor does petitioner assert that he is entitled to any

11   equitable tolling that would render his federal habeas corpus application timely filed. For all

12   these reasons, the court concludes that petitioner’s federal habeas corpus application was filed

13   more than five years after the statute of limitations expired.

14           III.   Plain Language Summary for Pro Se Party

15           Since petitioner is acting as his own attorney in this case, the court wants to make sure

16   that this order is understood. The following information is meant to explain this order in plain

17   English and is not intended as legal advice.

18           After reviewing the motion to dismiss and the arguments made in opposition, the court has

19   determined that you filed your federal habeas petition too late. The court reached this conclusion

20   in large part because none of the post-conviction challenges that you filed in state court paused
21   the time period for filing your federal habeas petition in this court. The one-year federal statute

22   of limitations had already passed by the time you filed any legal challenge to your conviction in

23   state court. As a result, the claims raised in the habeas petition will not be addressed on the

24   merits and your petition is dismissed with prejudice.

25   /////

26
27   5
       The court finds it unnecessary to address respondent’s alternative argument that petitioner’s
     fourth through sixth and eighth through tenth state habeas petitions were not properly filed and
28   therefore did not toll the statute of limitations. See ECF No. 8 at 6-7.
                                                          4
 1          IV.      Certificate of Appealability

 2          Where, as here, the petition is dismissed on procedural grounds, a certificate of

 3   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it

 4   debatable whether the district court was correct in its procedural ruling’; and (2) ‘that jurists of

 5   reason would find it debatable whether the petition states a valid claim of the denial of a

 6   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

 7   McDaniel, 529 U.S. 473, 484 (2000)). The court declines to issue a certificate of appealability in

 8   this case because jurists of reason would not find the court’s statute of limitations’ ruling

 9   debatable. In the event that petitioner files a notice of appeal, he may request a certificate of

10   appealability directly with the Ninth Circuit Court of Appeals. See Fed. R. App. P. 22(b)(1).

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. Respondent’s motion to dismiss (ECF No. 8) is granted.

13          2. Petitioner’s federal habeas corpus application (ECF No. 1) is dismissed with prejudice

14                as barred by the statute of limitations.

15          3. The court declines to issue a certificate of appealability pursuant to 28 U.S.C. § 2253.

16   Dated: March 19, 2019
                                                         _____________________________________
17
                                                         CAROLYN K. DELANEY
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                             5
